Citation Nr: 1436289	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-22 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left wrist disorder.

2. Entitlement to service connection for a right wrist disorder.

3. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1998 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision by the RO.

While the Veteran's appeal was pending, one of her claims was granted in the field.  Specifically, in a January 2010 decision, the RO granted service connection for patellofemoral pain syndrome of the right knee.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated July 2014 and VA treatment records from March 2009 to May 2010.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The issue of service connection for posttraumatic stress disorder, to include as due to military sexual trauma, has been raised by the record, in particular in an April 2010 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of service connection for left and right wrist disorders are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The currently demonstrated left knee patellofemoral pain syndrome is shown as likely as not to be due to injury sustained during the Veteran's lengthy active service.  


CONCLUSITON OF LAW

By extending the benefit of the doubt to the Veteran, her disability  manifested by left knee patellofemoral pain syndrome is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  

As to the left knee claim, although the recent VA examiner diagnosed the Veteran with bilateral chronic patellofemoral pain syndrome, he concluded that she had no major knee disability.  

However, the VA examiner did note findings consistent with some functional impairment related to the Veteran's strenuous physical activities during her extensive period of active service.  The examiner noted that she had some patellofemoral hypermobility 

After reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not suffers from a disability manifested by left knee patellofemoral pain syndrome due to repetitive-type injuries sustained in connection with her duties during active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for left knee patellofemoral pain syndrome is granted.  


REMAND

Clarification of a June 2009 VA examination is required since the examiner's findings appear inconsistent and he failed to provide etiological opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Similarly, the examiner stated that there was no evidence of a specific wrist disability but noted a diagnosis of "chronic strain versus tendinitis of wrists."  

Moreover, it appears that the examiner did not review the Veteran's claims file, and even if he did, as described, some of the service treatment records were missing from the claims file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Therefore, after reviewing the claims file, the examiner should clarify whether the Veteran currently has wrist disability due to service.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated her for a wrist disorder at any time since separation from active duty.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The AOJ then should take all indicated action to forward the entire claims file to the examiner who prepared the June 2009 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  

If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  The examiner should then address the following:  

(a) The examiner should clarify his opinion as to whether, at the time of the June 2009 examination, the Veteran had a left or right wrist disability.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any wrist disability had its clinical onset during service or otherwise was related to an event or incident of that service.  The examiner should provide an opinion for each of the left and right wrists.

3. After the requested action has been accomplished to the extent possible, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a full responsive Supplemental Statement of the Case and afforded a reasonable opportunity response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals














Department of Veterans Affairs


